In an action to recover damages for personal injuries, etc., the defendants City of New York, Administration for Children’s Services, and Little Flower Children’s Services appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Schulman, J.), dated September 11, 2003, as granted that branch of the plaintiffs’ motion which was to vacate a 90-day notice to resume prosecution of the action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in granting that branch of the plaintiffs’ motion which was to vacate the 90-day notice to resume prosecution of the action (see CPLR 3216; Conway v Brooklyn Union Gas Co., 212 AD2d 497 [1995]; Markarian v Hundert, 180 AD2d 780, 781 [1992]; Carte v Segall, 134 AD2d 397, 398 [1987]; Weinstein-Korn-Miller, NY Civ Prac ¶ 2004.03 [good cause under CPLR 2004 requires showing need for extension of time or good excuse for past delay in prosecuting]; cf. Florestal v Little Flower Children Servs. of N.Y., 9 AD3d 348 [2004]; Dhaliwal v Long Boat Taxi, 305 AD2d 449 [2003]). Ritter, J.P., H. Miller, Schmidt and Crane, JJ., concur.